EXHIBIT10.4 STOCK PURCHASE AGREEMENT THIS AGREEMENT is made and entered into this December 19, 2008 by and between CRC Crystal Research, Corp., and or its designees ("Seller") and Connor & Kirk Capital, LLC. ("Purchaser"); WHEREAS, the Seller is the record owner and holder of Five Million Five Hundred Thousand (5,500,000) shares of the capital stock of CRC Crystal Research, Corp., ("Corporation"), a NevadaCorporation, which Corporation has issued capital stock of 13,370,270shares of $0.001 par value common stock; and WHEREAS, the Purchaser desires to purchase said stock and the Seller desires to sell said stock, upon the terms and subject to the conditions hereinafter set forth; NOW, THEREFORE, in consideration of the mutual covenants and agreements contained in this Agreement, and in order to consummate the purchase and the sale of the Corporation's Stock aforementioned, it is hereby agreed as follows: 1.PURCHASE AND SALE:Subject to the terms and conditions hereinafter set forth, at the closing of the transaction contemplated hereby, the Seller shall sell, convey, transfer, and deliver to the Purchaser certificates representing such stock, and the Purchaser shall purchase from the Seller the Corporation's Stock in consideration of the purchase price set forth in this Agreement.The certificates representing the Corporation's Stock shall be duly endorsed for transfer or accompanied by appropriate stock transfer powers duly executed in blank, in either case with signatures guaranteed in the customary fashion, and shall have all the necessary documentary transfer tax stamps affixed thereto at the expense of the Seller. The closing of the transactions contemplated by this Agreement ("Closing"), shall take place upon the executed signature of this Agreement. 2.AMOUNT AND PAYMENT OF PURCHASE PRICE.The total consideration and method of payment thereof are fully set out in Exhibit "A" attached hereto and made a part hereof. 3.REPRESENTATIONS AND WARRANTIES OF SELLER.Seller hereby warrants and represents: (a) Organization and Standing.Corporation is a corporation duly organized, validly existing and in good standing under the laws of the State of Nevada and has the corporate power and authority to carry on its business as it is now being conducted. (b) Character of Stock to be Purchased. i. The Seller is not a party to any agreement, written or oral, creating rights in respect to the Corporation's Stock in any third person or relating to the voting of the Corporation's Stock. ii. Seller is the lawful owner of the Stock, free and clear of all security interests, liens, encumbrances, equities and other charges. iii. There are no existing warrants, options, stock purchase agreements, redemption agreements, calls or rights to subscribe of any character relating to the stock, nor are there any securities convertible into such stock that are different than what has been reported in its SEC filings to date. 1 4.REPRESENTATIONS AND WARRANTIES OF SELLER AND PURCHASER. Seller and Purchaser hereby represent and warrant that there has been no act or omission by Seller, Purchaser or the Corporation which would give rise to any valid claim against any of the parties hereto for a brokerage commission, finder's fee, or other like payment in connection with the transactions contemplated hereby. 5. FIRST RIGHT OF REFUSAL The Company will not issue any stock for a period of Two (2) months from the date of approval for trading. 6.
